Exhibit 10.4

 

Second Amendment to Employment Agreement

 

This Second Amendment to Employment Agreement dated June 3, 2010 (“Amendment”)
is by and between Jeffrey R. Mistarz (the “Executive”) and Lime Energy Co.
(formerly known as Electric City Corp.), a Delaware corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated August 15, 2006, as previously amended (the “Employment
Agreement”).  All capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Employment Agreement; and

 

WHEREAS, the Employment Period terminates on December 31, 2010, and the parties
now find it desirable to extend the term of the Employment Agreement;

 

NOW, THEREFORE, in consideration of the premises set forth above, the parties
hereto hereby agree to the following amendment to the Employment Agreement:

 

1.               Section 2 is revised and replaced with the following:

 

2.             Term.      The Executive’s employment pursuant to this Agreement
shall commence on the date hereof and terminate on December 31, 2012 (the
“Initial Employment Period”), unless earlier terminated pursuant to the
termination provisions of this Agreement.  Notwithstanding the foregoing
sentence, the Executive’s employment shall automatically renew for successive
two-year periods (each, a “Renewal Period;” the Initial Employment Period and
any Renewal Periods are collectively referred to herein as the “Employment
Period”) at the end of the Initial Employment Period, and at the end of each
Renewal Period, unless notice of non-renewal is given by the Company on or
before July 1st of the year in which the Initial Employment Period, or any
Renewal Period, as applicable, would end, or unless this Agreement is terminated
pursuant to the termination provisions of this Agreement.  In the event the
Company provides the Executive with a timely notice of non-renewal, the
Executive shall continue his employment according to the terms of this
Agreement, until the end of the Initial Employment Period, or the Renewal
Period, as applicable, unless the parties hereto agree on a different date. 
Non-renewal of this Agreement by the Company shall be considered a termination
in accordance with Section 8(f) of the Agreement, and termination shall take
effect on the applicable date the employment ends, in accordance with the
immediately preceding sentence.  The parties acknowledge and agree that certain
provisions of this Agreement shall continue in effect following the termination
of the Employment Period, as set forth herein.  The non-renewal of Executive’s
employment with the Company shall be at the will of the Company and

 

--------------------------------------------------------------------------------


 

there shall be no obligation on the part of the Company or the Executive to
continue such employment.

 

2.               The first sentence of Section 9(b) is revised and replaced with
the following sentence:

 

(b)           Non-Compete Covenant.  Executive agrees that during the Employment
Period and for the two (2) year period commencing on the date of termination of
this Agreement, Executive shall not, directly or indirectly, engage in, own, be
employed by, become involved or affiliated with, render services to or in any
manner provide services to any business or enterprise which is competitive with
the business of the Company and its subsidiaries.

 

3.               All other provisions of the Employment Agreement shall remain
in full force and effect.

 

4.               The parties hereto acknowledge that the Compensation Committee
of the Company may review the Executive’s salary at the end of each calendar
year and make any recommendations for adjustment.

 

5.               This Amendment may be executed in any number of counterparts,
by original signature or facsimile, each of which so executed shall be deemed to
be an original, and such counterparts will together constitute but one document.

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Employment Agreement as of the date first written above.

 

 

LIME ENERGY CO.

 

 

 

 

 

 

 

By:

/s/ David Asplund

 

Name:

David Asplund

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Jeffrey Mistarz

 

Jeffrey R. Mistarz

 

 

--------------------------------------------------------------------------------